BIRD, Judge.
The Lyon Circuit Court dismissed Eb Wade’s petition for writ of habeas corpus. Wade appeals.
Wade was convicted in the McCracken Circuit Court on a charge of malicious shooting and wounding. In his petition for writ of habeas corpus he contends that he is wrongfully confined because of the introduction of evidence procured by an illegal search and seizure in violation of his constitutional rights.
A judgment of conviction on such testimony could be no more than erroneous. Only void judgments are subject to attack by habeas corpus proceedings. Lynch v. Jones, Ky., 342 S.W.2d 394; Mercer v. Commonwealth, Ky., 346 S.W.2d 761; Robinson v. Jones, Ky., 347 S.W.2d 514, 515. There is nothing in the record indicating that the judgment is void.
The action was properly dismissed and the judgment is therefore affirmed.